     Case 4:19-cr-00206-RGE-HCA Document 51 Filed 10/17/20 Page 1 of 12




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF IOWA


UNITED STATES OF AMERICA,              )
                                       )
                    v.                 )      Case No. 4:19-cr-00206
                                       )
EDWARD LEE RAIBURN,                    )      GOVERNMENT’S
                                       )      SENTENCING MEMORANDUM
             Defendant.                )


                                 INTRODUCTION

      Raiburn is a predator. He repeatedly sexually abused a 12-year old child.

When caregivers moved the child several states away from him, Raiburn did not

relent. He pursued the child. He traveled to Iowa multiple times with the intent to

have illicit sexual conduct with the child. He smuggled a cell phone to the child in

Iowa, which Raiburn then used to continue his sexual exploitation of the child. He

repeatedly persuaded the child to produce pornography of herself and send it to

him. Raiburn’s conduct is exceptionally serious. It was repeated and did

indefinable damage to a vulnerable child. The Court should sentence him to 360

months in prison.

               SENTENCING CALCULATION & OBJECTIONS

      A.     Guidelines Calculation

      There are no material factual disputes relating to the PSR. The government

agrees with the guidelines calculation set out in the PSR: total offense level 40 with

a criminal history category I, 292 – 360 months. Defendant contends that two
      Case 4:19-cr-00206-RGE-HCA Document 51 Filed 10/17/20 Page 2 of 12




separate two-level specific offense characteristics do not apply; he contends this case

presents with a total offense level of 36, 188 – 235 months. A mandatory minimum

of 180 months and statutory maximum of 360 months applies.

       B.      The two-level enhancement under USSG § 2G2.1(b)(6)(B)(ii)
               applies.

       USSG §2G2.1(b)(6)(B)(ii) requires a two-level enhancement “[i]f, for the

purpose of producing sexually explicit material or for the purpose of transmitting

such material live, the offense involved . . . the use of a computer or interactive

computer service to . . . solicit participation with a minor in sexually explicit

conduct.” This enhancement plainly applies. In August 2019, defendant repeatedly

used his a Motorola Moto E5 Play smartphone 1 to communicate with Child Victim

#1 and to solicit that child to take selfies of herself engaged in sexually explicit

conduct. The defendant used his phone to solicit and receive those photos from the

child. Additionally, with the aid of his smartphone, the defendant solicited the child

to engage in other sexual activity and lascivious displays of her genitals while the

defendant observed, including soliciting the child to “FaceTime” or livestream

herself in the nude and while showering. Raiburn is participating with the victim

in sexually explicit conduct in a 21st century fashion—remotely via technology.

       Defendant’s objections attempt to add a requirement into this enhancement

that the defendant and the child victim participate in sexual activity in each other’s



1 Defendant’s phone is a “smartphone”. Yet even a bare bones, basic cellular phone with capabilities
limited to text and voice calling is a “computer” for purposes of this enhancement. See, e.g. United
States v. Kramer, 631 F.3d 900 (8th Cir. 2011); USSG §2G2.1, comment. (n.1).
                                                 2
     Case 4:19-cr-00206-RGE-HCA Document 51 Filed 10/17/20 Page 3 of 12




presence. (Deft. Obj. ¶6.) Such a requirement does not exist. There is simply no

requirement that the defendant and the minor victim be in the “same place” or “in

each other’s presence” when the solicitation to engage in sexual activity occurred.

The defendant does not point to any authority that such a requirement should be

added to this unambiguous guidelines provision. Indeed, these days many

production of child pornography offenses occur via computer where the defendant

solicits the child to make and send sexually explicit selfies of the child to the

perpetrator—all while the participants are in different locations.

      C.     The two-level enhancement under USSG § 2G2.1(b)(2)(A)
             applies because the offense involved the commission of a
             sexual act or sexual contact.

      USSG §2G2.1(b)(2)(A) requires a two-level enhancement “[i]f the offense

involved the commission of a sexual act or sexual contact.” This enhancement

applies under two different and wholly independent lines of reasoning, either of

which this Court can rely to apply the enhancement.

      The terms “sexual act” and “sexual contact” are defined in 18 U.S.C. § 2246.

USSG §2G2.1, comment. (n.1).

             1.     Defendant had in-person sexual acts and sexual contact
                    with Child Victim #1 as part of the relevant conduct of
                    the offense.

      “Offense” is not limited to the “offense of conviction”—here production of child

pornography. Instead, it “means the offense of conviction and all relevant conduct

under §1B1.3 (Relevant Conduct) unless a different meaning is specified or is

otherwise clear from the context.” USSG §1B1.1, comment. (n.1(I)). Here there is
                                            3
     Case 4:19-cr-00206-RGE-HCA Document 51 Filed 10/17/20 Page 4 of 12




no different meaning. As applicable to this case, the guidelines define “relevant

conduct” as “all acts and omissions committed, aided, abetted, counseled,

commanded, induced, procured, or willfully caused by the defendant . . . that

occurred during the commission of the offense of conviction, in preparation for that

offense, or in the course of attempting to avoid detection or responsibility for that

offense.” USSG §1B1.3(a). Relevant conduct is an expansive concept. “Conduct

that is not formally charged or is not an element of the offense of conviction may

enter into the determination of the applicable guideline sentencing range.” USSG

§1B1.3, comment. (backg’d.); see, e.g., United States v. Burman, 666 F.3d 1113, 1119

(8th Cir. 2012) (the broad concept of “relevant conduct” can include activities that

occurred long before the date specified by the indictment as the starting date of the

offense.)

       The defendant had in-person sexual contact with Child Victim #1 repeatedly

in June and July 2019 in Oklahoma prior to the victim moving to Iowa. (PSR ¶¶ 44-

45; 54-55; Sealed Government Exhibit (GX) 1.) That in-person sexual activity was

at most only a couple of weeks before defendant began producing child pornography

of Child Victim #1. Furthermore, the in-person sexual activity represents repeated

acts committed by the defendant in preparation for the production acts. The in-

person activity groomed the victim, laid the groundwork for defendant to continue

to exploit the victim at a distance, and otherwise facilitated defendant’s production

of child pornography and other charged conduct.



                                           4
      Case 4:19-cr-00206-RGE-HCA Document 51 Filed 10/17/20 Page 5 of 12




               2.      Even if the in-person acts are not relevant conduct,
                       Raiburn’s conduct over cellular device involved the
                       commission of “sexual contact”.

       The term “sexual contact” means “the intentional touching, either directly or

through the clothing, of the genitalia, anus, groin, breast, inner thigh, or buttocks of

any person with an intent to abuse, humiliate, harass, degrade, or arouse or gratify

the sexual desire of any person.” 18 U.S.C. §2246(3) (emphasis added).

       Even absent the sexual contact between Raiburn and Child Victim #1 in

Oklahoma, Raiburn’s offense still involved the commission of sexual contact. For

example, as charged in Count 2, Raiburn’s production of child pornography of Child

Victim #1 on August 15 involved the commission of sexual contact because Raiburn

specifically directed the child to digitally self-penetrate in order for the child to take

a picture and send it to Raiburn. (See, e.g. PSR ¶ 24(i-ii)). This is intentional

touching of any person 2. And Raiburn did so with an intent to arouse or gratify

Raiburn’s sexual desire as well as the child’s. (PSR ¶ 24(i); Raiburn asked for this

specific self-penetrating photo because he wanted to see “what [he is] missing out

on” and Raiburn responded to the explicit photo of the victim with a photo of his

own erect penis.) Raiburn is “any person”; Child Victim #1 is “any person.”

During this same text thread with the child victim, Raiburn says that he is




2 It is notable that the definition of “sexual contact” in §2246(3) repeatedly uses the term “any

person” whereas the definition of “sexual act” in §2246(2) instead uses the term “another person” or
“of another [person]”. The Court must presume Congress chose these distinctive words for a reason.
“Another person” requires at least two different people be involved in the physical act. “Any person”
does not require a second individual be present for the physical act. See United States v. Shafer, 573
F.3d 267 (6th Cir. 2009).
                                                  5
     Case 4:19-cr-00206-RGE-HCA Document 51 Filed 10/17/20 Page 6 of 12




masturbating and encourages the victim to do so as well. This is intentional

touching of the genitalia of any person with an intent to arouse or gratify the sexual

desires of any person. Similarly, Raiburn’s production of child pornography of Child

Victim #1 on August 12 (Count 1) involved the commission of sexual contact because

Raiburn specifically directed the child to take a picture of her genitals and send it to

Raiburn. Although the evidence does not indicate the child touched herself in this

instance, Raiburn immediately masturbated in response to the picture of the

victim’s genitals. (See, e.g. PSR ¶ 22(iii)). This is intentional touching of any

person’s genitals (Raiburn’s) with the intent to gratify or arouse. And this act was

part of the offense as it occurred in concert with the production.

      In short, this enhancement does not require that Raiburn and the victim

touch each other in-person. Touching of oneself suffices.

      Indeed, beyond the black letter of the guideline and statutory definitions,

several circuits agree that touching oneself can constitute “sexual contact”. Albeit

in the Sixth Circuit, United States v. Shafer is directly on point and factually

similar to the facts presented here. 573 F.3d 267 (6th Cir. 2009). This Court should

follow Shafer and the other cases cited below. The undersigned is unaware of

contrary Eighth Circuit precedent. This appears to be an issue of first impression

in this Circuit. In Shafer, the defendant caused a minor boy to masturbate and the

defendant produced depictions of it. Shafer objected to the two-level enhancement

under §2G2.1(b)(2)(A). Shafer argued that “sexual contact” required one individual

to touch another individual and that the term did not encompass self-masturbation.
                                           6
     Case 4:19-cr-00206-RGE-HCA Document 51 Filed 10/17/20 Page 7 of 12




The Shafer court disagreed and concluded that self-masturbation constituted

“sexual contact” for purposes of the enhancement. The court noted that “nothing in

§2246(3) supports a holding that more than one person must be involved for ‘sexual

contact’ to occur” and that “self-masturbation falls squarely within the language of

§2246(3).” 573 F.3d at 273. “[A]s this case illustrates, prohibited sexual contact

under §2246(3) includes instances where the defendant does not actually touch the

victim, but rather causes the victim to touch himself or herself in a sexual manner.”

Furthermore, the Shafer court stated that the “intent” [to arouse or gratify]

requirement referred to the defendant’s intent regardless of whether the victim or

the defendant was doing the touching of the genitalia. Id. at 277-78. At minimum,

Raiburn caused Child Victim #1 to digitally penetrate herself in a sexual manner

with an intent to arouse Raiburn.

      Other circuits have reached the same conclusion as the Shafer court. In

United States v. Pawlowski the Third Circuit determined that the identically

worded enhancement under §2G1.3(b) applied based upon a defendant transmitting

images of the defendant masturbating to an undercover cop posing as a minor

female. 682 F.3d 205 (3d 2012). That was “sexual contact”; “[i]ndeed, the language

of the statute is unambiguous: it is clear that “of any other person” includes a

defendant himself and does not require the touching of the victim.” Id. at 212.

Raiburn sending pictures of himself masturbating to the child victim upon receiving

explicit pictures of the child—even without other sexual contact instances—would

also suffice to support this two-level enhancement. (See PSR ¶ 22(iii) (on August 12
                                           7
     Case 4:19-cr-00206-RGE-HCA Document 51 Filed 10/17/20 Page 8 of 12




defendant says he has his “hands full” and then sends child pictures of a hand

covered in semen)). Of course, Raiburn undeniably intentionally touched his own

genitals with an intent to arouse or gratify his own sexual desires on numerous

other occasions during his sexually explicit chatting and text exchanges with Child

Victim #1 in August 2019. (See, e.g., PSR ¶ 23(ii) (on August13 defendant solicits a

video chat while child showers and states “you got me hard as hell”); PSR ¶ 24 (i-ii)

(on August 15 defendant solicits pictures of the child’s genitals and upon receipt

states “You just made me super hard!!!” and follows with clear statements that he is

masturbating as well as encouraging the child to masturbate.))

      The Eleventh Circuit has also concluded “that the plain meaning of ‘sexual

contact’ under U.S.S.G. §2G2.1(b)(2)(A) and 18 U.S.C. §2246(3) includes the act of

masturbating.” United States v. Aldrich, 566 F.3d 976, 979 (11th Cir. 2009). “The

statute’s operative phrase ‘any person’ applies to all persons, including [defendant

Aldrich] himself.” Id. The court applied the two-level enhancement based upon a

finding that Aldrich’s masturbating for a minor female (in reality a cop) in front of

his web camera constituted a “sexual contact.”

      The Second Circuit applied the two-level enhancement based on a defendant

sending pictures of himself masturbating because “sexual contact” requires “only

that the image depict the touching of any person.” United States v. Dean, 591

Fed.Appx. 11, *15 (2d Cir. 2014)(Non-precedential summary order)(internal

quotations omitted). The images of the defendant “unambiguously qualifies” as

sexual contact. Id.
                                           8
     Case 4:19-cr-00206-RGE-HCA Document 51 Filed 10/17/20 Page 9 of 12




    THE § 3553(a) FACTORS SUPPORT A SENTENCE OF 360 MONTHS

      The sentencing statutes inform this court that it must impose a sentence

sufficient, but not greater than necessary, to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense; to

afford adequate deterrence to criminal conduct; to protect the public from further

crimes of the defendant; and to provide the defendant with needed educational or

vocational training, medical care, or other correctional treatment in the most

effective manner. 18 U.S.C. § 3553(a)(2). The court, in determining the particular

sentence to be imposed, shall also consider the nature and circumstances of the

offense and the history and characteristics of the defendant. 18 U.S.C. § 3553(a)(1).

The sentence must “avoid unwarranted sentence disparities among defendants with

similar records who have been found guilty of similar conduct.” 18 U.S.C.

§ 3553(a)(6). The government will ask the district court to sentence the Defendant

based upon an advisory range of 292-360 months. The government recommends

360 months.

      The offenses committed by Raiburn are of the most serious kind. He first

preyed on the then 12-year old victim in Oklahoma. He knew her age and that she

was particularly vulnerable in light of her difficult circumstances. Yet he initiated

sex with her repeatedly in June and July of 2019. This alone is horrifying conduct.

      But nothing would stop Raiburn from continuing his illegal, twisted, and

exploitive relationship with Child Victim #1. In late July 2019, Oklahoma Child

Protective Services began to investigate whether Raiburn was having an
                                           9
    Case 4:19-cr-00206-RGE-HCA Document 51 Filed 10/17/20 Page 10 of 12




inappropriate relationship with the child. CPS interviewed numerous people

including Raiburn. He denied it. (PSR ¶ 47.) In late July, Child Victim #1 was

moved to Iowa by her parents to get her away from Raiburn. Raiburn was

undeterred. In August Raiburn traveled to Iowa on at least two occasions with a

motivating purpose to engage in illicit sexual conduct with this child. That the

government does not have evidence of sexual acts occurring during Raiburn’s visits

to Iowa provides no comfort. Raiburn’s own texts made crystal clear his intentions

were to have sex, as does the victim’s statement. In August he smuggled the child a

cell phone for the purpose of enabling him to communicate with her without her

parents knowing. Raiburn proceeded to repeatedly solicit images of the child

engaging in sexually explicit conduct, to send the child grossly obscene images of

himself, and to solicit live-stream videos of the child in the nude. The frequency

and disturbing details of this conduct is summarized in the offense conduct.

      On August 31, 2019, Des Moines police found Raiburn and Child Victim #1

together in his vehicle. Confronted by authorities a second time within weeks,

defendant lied, again. Even worse, he directed a scared child to lie to the police, her

mother, and to hide the evidence of their communications. (PSR ¶36.) He did all of

the above while helping figure out how the child could run away. (PSR ¶¶ 26, 36.)

Even after the Des Moines police seemingly scuttled their plans, Raiburn responded

to the child “I will see but yes most likely” in response to the child’s inquiry about

the existing plan for her to run away. The defendant’s deception and unwillingness

to halt his conduct, despite repeated interruptions by authorities, is troubling.
                                           10
    Case 4:19-cr-00206-RGE-HCA Document 51 Filed 10/17/20 Page 11 of 12




      The sentence must adequately deter Raiburn and protect the victim. Raiburn

himself told the victim on August 10 “. . . the only way they are going to keep me

away from you is by locking me up. Other then (sp.) that I will always find my way

to you. No matter how far it is.” (PSR ¶ 37.) In this isolated instance, Raiburn’s

words ring true. Interruption by authorities did not stop him previously. Hundreds

of miles between did not stop him. He told the victim on August 20 that he would

be looking at “30 years” in prison if police found out about what he was doing. (PSR

¶ 41.) Yet, even that daunting prospect did not deter Raiburn from continuing his

illegal conduct.

      Raiburn is a danger to this victim. The damage he has caused her and her

family is immeasurable. A sentence of 30 years is necessary to reflect the

seriousness of the offense, provide just punishment, afford adequate deterrence,

avoid unwarranted sentencing disparities, and protect the public and this child

from his further crimes.

                                  CONCLUSION

      This Court should sentence the Defendant to 360 months.

                                              Respectfully submitted,

                                              Marc Krickbaum
                                              United States Attorney

                                         By: /s/ Adam J. Kerndt
                                             Adam J. Kerndt
                                             Assistant United States Attorney
                                             U.S. Courthouse Annex
                                             110 East Court Avenue, Suite 286
                                             Des Moines, IA 50309
                                         11
     Case 4:19-cr-00206-RGE-HCA Document 51 Filed 10/17/20 Page 12 of 12




                                                    Tel: (515) 473-9300
                                                    Fax: (515) 473-9292
                                                    Email: Adam.Kerndt@usdoj.gov



CERTIFICATE OF SERVICE

I hereby certify that on October 17, 2020, I
electronically filed the foregoing with the
Clerk of Court using the CM ECF system. I hereby
certify that a copy of this document was served
on the parties or attorneys of record by:

     U.S. Mail       Fax       Hand Delivery

 X   ECF/Electronic filing     Other means


UNITED STATES ATTORNEY

By: /s/ Adam J. Kerndt
     Assistant U.S. Attorney




                                               12
